                                                                             Case 18-50946                                  Doc 557                     Filed 01/07/20                           Page 1 of 9




                                                                                                                                                                                                                                                                       Page:


                                                                                                                                                   FORM    "I
                                                                                                         INDMDUAL              ESTATE         PROPERTY          RECORD      AND      REPORT
                                                                                                                                           ASSET        CASES

OBse          NO                        18-50946                                        LMJ             Judge.              Lena   M. James                                  Trustee      Name                                 C. EDWIN      ALLMAN,    Ill, Trustee

Case          Name                      Product       Quest    Manufacturing,           Llc                                                                                   Date     Filed (Q or Converted        (c)        10/31/2C118   (c)

                                                                                                                                                                              34 S(a) Meeting         Date                     12107/2018

Fol         peIiod     Ending           oi /07/2020                                                                                                                           Claims     Bar Date                              01109/2019



                                                1                                                        2                            3                          4                         6                              ti                       7                      8

                                      Asset Description                                              Petition{                 Est Net Valus            Ptopetly Formally            Sale{Funds                   Asset Fully                   Lien                   Exempt
                     (Scheduled      and Unscheduled              (u) Property)                    Unscheduled              (Value Determined              Abandoned                 Received    by           Administered    (FA)/            Amount                  Amount
                                                                                                      Values                 by Trustee,  Less             OA=554(a)                  the Estate                Gross Value of
                                                                                                                            Liens, Exemptions,                                                                Remaining    Assets
                                                                                                                             and Other Costs)


      t       Funds      On Hand from         Ch. Sj Operations              (u)                             Unknowr                  300,000      00                                     300,000       [10                        FA                     0.00                  0.00

      2.      j9.3     Raw Matenals,         Packaging                                                3,535,265.OC                    496,531     .93                                     4%,531      .93                          FA                     0.00                  0.00

      :i.     jj.a.     Accounts      Receivable.        90 Days        Old or LeSSi                  1 ,87 4,868.73                  174,010.20                                          174,010.2C                               FA                     0 00                  0.00
              Retail

      4       7.1 Deposits                                                                                64,930       34              20,39B.99                                            20,398.99                              FA                    0.00                   0.00

      5.      ReTund for llnused          Portion      of D&O       Policy    (Wlllis   of                   Unknown                   65,469      gg                                       65,469.99                              FA                    0.00                   0.00
             'rexas, Inc.) (u)

      6.      j9.2     Raw Materials,        Chemicals                                                4,848,495.       TO             918,86882                                           918,868.82                               FA                    0.00                   0.00

      7.      3.1 Bank of Amenca             Deposity      (5747)                                     2,739,361     .7B                         O.O[]                                               0.00                           FA                    0 00                   0.00

              Disbutsemeni   account used for paying bills, balance                           is
              zero above disbursements    made for operating

      s.      3 2 Bank of America            [)isbursement          (8917)                                         O.OC                         0.00                                                0.00                           FA                    0.00                   0.00

              Account      closed,    zero

      g.     :i.3    Bank of Amenca Payroll              i8933)                                           36,365.45                             0 (X)                                               0.00                           FA                    0.00                   0.00

              This account        was closed         preconversation.

 SO. 3.4 Bank               oT America       Petty    Cash     (8920)                                              0.00                         O.O[]                                               0.0(]                          FA                    0 00                   0.00

              7 his account       was closed         preconversion.

 1 t          3 5 Bank of America            SBR      (3190)                                                       0.00                         0.00                                                0.CR]                          FA                    0 00                   0.00

              This account        was closed         preconveision.

 12.          Void (u)                                                                                             0.00                         N/A                                                 0.00                           FA                    0.00                   0.00

 13.          8. 1 Ptepaymenls                                                                          479,480.52                         4"l3.41                                             493.41                              FA                    0.00                   0.00

 14           1 ta.  Accounts         Receivable,       90 Days       Old or Less,                    1 ,450,502.48                             0.00                                                O.O[]                          FA                    0 00                   0.00
              Contract

              2e7o Value
                                                         Case 18-50946                           Doc 557                  Filed 01/07/20                       Page 2 of 9




                                                                                                                                                                                                                               Page:

                                                                                                                    FORM I
                                                                                INDMDu           AL EST ATE      PROPERTY    RECORD           AND   REPORT
                                                                                                                ASSET   CASES

Case No:                     18-50946                               LMJ        Judge             Lena M. James                                 Trustee   Name                          C. EDWIN ALLMAN,         Ill, Trustee

Case Name                     Produci Quest ManuTacluting,          Llc                                                                        DateFiled(f)orConverted(c)              TO/31/2018(c)
                                                                                                                                               341(a) Meeting Date                     12/07/2018
For Penod Ending              oi /07/2020                                                                                                      Claims Bar Date                         oi togr>oh g



                                     1                                          2                         3                       4                      s                         6                      7                       8

                            Asset Description                                Petitionl              Est Net Value         Ptoperly Formally         SslelFunds                Asset Fully               Litin                  Exempt
           (Scheduled      and Unscheduled (u) Property)                   Unscheduled           (Value Determined           Abandoned              Received by            Administered (FA)/          Amount                  Amount
                                                                              Values              by Trustee, Less           OA=554(a)               the Estate             Gross Value of
                                                                                                 Liens, Exemptions,                                                        Remaining Assets
                                                                                                  and Other Costs)

 S5. 1 S b. Accounts       Receivable      Over 90 Days Old,                   230,368.61                          0.00                                             0.tX                   FA                    0.00                   0.00
     Ooiltract

       Zero Value
 16,   j tb.   Accounts    Receivable      Over 90 Days Old, Retail            S76,436.4;                 77,955.43                                       77,955 43                        FA                    0.00                   0.00

 17.   Stb. Accounts       Receivable      Over 90 Days Old.                    14,191.67                         0.00                                              O.OC                   FA                    0.00                   0.00
       Technology

       Zero Value
1s.    t9.1 Raw Materials,       Bulk                                        2,033,038.9C                ztq,g:i;_.zo                                    211 ,932.2(                       FA                    0.00                   0.00

19.    20.0 Work In Progress                                                   168,018.1[                         0 00                                              O.OC                   FA                    0.00                   0.00

       TRLISTEE VALUE FOR WORK IN PROGRESS IS
       ZERO. TRUSTEE 13 SATISFIED TH AT THIS IS A
       LIABILITY AND NOT AN ASSET.
;io.   211 Finished       Goods - Contract                                   5,220,888.2C                          0.00                                             O.OC                   FA                    0.00                   0.00

       TRUSTEE VALUE IS ZERO TRUSTEE IS
       SATISFIED THAT THIS IS A LIABILITY AND NOT AN
       ASSET.
 21.   21.2 Finished      Goods-In       Transit                               280,258     QC                     0.00                                              0.00                   FA                    0 00                   0.00

       TRUSTEE VALLIE IS ZERO. TRUSTEE IS
       SATISFIED THAT THIS IS A LIABILITY AND NOT AN
       ASSET.
22,    22,1 0ther    Inventory   or Supplies,      Excess & Obsolete                     O.OC                 7,500.00                                       7,500.00                      FA                    0 00                   0.00
       Reserves
23.    39.1 0ffice   Fumilute                                                   29,773.39                     3,103.70                                       3103    70                    FA                    0.00                   0.00

24.    40.1 0ffice   Fixtures QC Office HVAC                                        1 ,321 .33                  137.74                                        137.74                       FA                    0.00                   0.00

25.    410 0ffice equipment,         computers,     systems   and              171 ,459.01                17,873.58                                      17,873.58                         FA                    0.00                   0.00
       sofiwares
26.    47.O Automobiles, vans, trucks, motorcycles,            trailers.        37,758.8 €                12,757.50                                       12,757.50                        FA                    0 00                   0.00
       & lifled larm vehicles
                                                                    Case 18-50946                             Doc 557                      Filed 01/07/20                          Page 3 of 9




                                                                                                                                                                                                                                                       Page:


                                                                                                                                       FORM   1
                                                                                               INDMDU         AL   EST ATE      PROPERTY           RECORD      AND   REPORT
                                                                                                                               ASSET       CASES

Case   No                           18-50946                                     LMJ          Judge.          Lena   M. James                                   Trustee    Name                              C. EDWIN        ALLMAN,    Ill, Trustee

Case   Name                         Product    Quest     Manufacturing,          Llc                                                                             DaleFiled(f)orConverfed(c)                  10/3112018(c)

                                                                                                                                                                341(a)    Meeting     Date                   12/07/2018

For Period      Ending              01/07/202[]                                                                                                                 Claims    Bar Date                           oitogizoig



                                           1                                                   2                        3                           4                       s                          s                          7                       8

                               Asset [)esctiplion                                          Petition/              Esl Net Value            Properly Formally         Sale/Funds                   Asset Fully                   Lien                   Exempt
            (Scheduled        and unscheduled            (u) Property)                   Unscheduled           (Value Deieimined              Abandoned              Received    by           Administered   (FA)/             Amount                  Amount
                                                                                            Values              by Trustee,  Less              OA=554(a)              the Estate               Gross Value of
                                                                                                               Liens, Exemptions,                                                             Remaining  AS8ets
                                                                                                                and Other Costs)


 27.   50.0 0ther        Machinery,       fixutres    & equipment                           3,592,210.8:1               37J,511      .47                                   379,51     j.4i                        FA                     0.00                   0.00

 28.   77A Other         Properly,      Inlercompany        Debt     (90 Days      Old         92,101.33                    Unknown                                                  0.00                  Unknown                       0.00                   0.00
       or Less)

 29.   77.2 0ther        propely,      Inlercompany        Debt     (Over   90                     434.27                   Unknown                                                  0.00                  Unknown                       0.00                   0.00
       Days)

 30.   60.O Patents,        Copyrights,        Trademarks         & Trade    Setreti            Unknowr                200,000       00                                    200,000.00                             FA                     0.00                   0.00

 31.   63.1 Customer          Lists,    Mailing      List & Other     Compilationi              Unknowr                             0 00                                             0.[]C                        FA                     0 00                   0.00

       Zero     Value

 32.   65.O Goodwill                                                                            unknowr                             0 00                                             O.OC                         FA                     0.00                   0.00

       Zero     Value

 33.   74.O Causes          of Action                                                           Unknowr                     Llnknown                                                 0.00                  Unknown                       0.00                   0.00

       The representations    and warranties      insurance claim
       arises from alleged bteaches      in ceriain
       representations    and warraniies    made by lotmet
       owners to the Kainos Capital acquisition    entity in the
       August 14, 2015, Contribution    and Unit Purchase
       Ageement,    relaling to the acquisilion of Product
       Quest ManuTacluting,     LLC.

       The Trustee        believes      that this asset      has been
       assigned    io Lender and the Lender is separately
       putsuing   recovery   the only value to the estate for this
       asset is Ihal any recovery will reduce Lender's    claim in
       this case.

 34.   United     Rentals                                                                       Unknown                       646.92                                              646.92                         FA                      0 00                   0.00

 35.   SERVICE   FEES FOR                PICKUP        OF CLISTOMER                             Unknown                       400.00                                              400.00                         FA                      0.00                   0.00
       OWNED   ITEMS (u)

 36.   SCRAP-REMOV    AL OF SCRAP FROM                             REAL                                0.00                 5,481    67                                         5,481.67                         FA                      0.00                   0.00
       PROPERTY    (METAL, ETC ) (u)

 37.   FPL-REFUND              FOR AMOLINTS    PAID                BY ESTATE                           O.O€                 7,240.06                                            7,2 40.06                        FA                      0.00                   0.00
       FOR POWER             (NON-COMPENSABLE)                     (u)
                                                                       Case 18-50946                                 Doc 557                    Filed 01/07/20                                    Page 4 of 9




                                                                                                                                                                                                                                                                         Page:


                                                                                                                                           FORM    I
                                                                                                     INDMDUAL           EST ATE        PROPERTY         RECORD       AND         REPORT
                                                                                                                                      ASSET     CASES

Case   No                        18-50946                                                           Judge            Lena   M. James                                      Trustee     Name                                     C. EDWIN      ALLMAN,      Ill, Tnistee

Case   Name                      Product       Quest      Manufacturing,         Llc                                                                                      Date     Filed       (f) or Converted      (c)

                                                                                                                                                                          341(a)     Meeting        Date

For Period      Ending           01/07/2020                                                                                                                               Clalms     Bar Date:                                 oiiogizoi     g



                                          1                                                          2                          3                        4                                 6                               s                        7                       8

                               Msel Description                                                PeUtion{                 Esl Net Value           Property Formally                SalelFunds                ,       Asset Fully                    Lisn                   Exsmpt
            (Scheduled        and Unscheduled             (u) Properly)                      Unscheduled             (Value Determined             Abandoned                     Received    by                Administered    (FA)/             Amount                  Amount
                                                                                                Values                by Trustee,  Less             OA=554(a)                     the Estate                    Gross Value of
                                                                                                                     Liens, Exemptions,                                                                        Remaining  ASSels
                                                                                                                      and Other Costs)


 38.   WRIGHT    FLOOD-Refund for Insurance                           Cancellations                      Unknown                    2,97 5.00                                                  2,975.00                             FA                      0.00                   0.00
       (Not Scheduled) NONCOMPENSABLE                                 (u)

       NONCOMPENSABLE

 39.   FPL-REFUNDFORAMOUNTSPAIDBYESTATE                                                                  unknown                      723.68                                                     723.68                             FA                      O.O[)                  0.00
       FOR GAS (NON-COMPENSABLE)      (u)

 40.   ReTunds for Cancellation               of Insurance           Paid Post                           Unknown                 83,501 .34                                                83,501     34                            FA                      0.00                   0.00
       Peli(ion (non-compensable)                 (u)

 41    COMPASS           GROUP       LOCKBOX             REFUND          (u)                                  0.00                    432 00                                                     432.00                             FA                      0.00                   0.00

 42.   Overpayment           of Various       Taxes    (u)                                                    0.00                     82.50                                                      82.5 €                            FA                     O.O[)                   0.00



                                                                                                                                                                                     Gross        Value    ol Remaining        Assets

  TOTALS        (Excluding      Unknown         Values)                                      $27,077,528.26                 $2,988,02813                                           $2,988,028.13                                $0.00                     $0.00                   $O.OCI

                                                                                                                                                                                     (Total       Dollar   Amount      in Column       6',




  Major     activities   affecting   case      closing       which     are not reflected   above,    and matters     pending,   date of hearing    OT sale,   and other    action
                                                  Case 18-50946                                 Doc 557                  Filed 01/07/20                    Page 5 of 9




                                                                                                                                                                         Page:

FIFTH INTERIM

On July 25, 201 9, an order was entered authorizing       Trustee      to sell certain intellectual   properly   to Randob Labs, Ltd., for the sum of $200,000
[dockei # 5261. This sale closed on July 26, 2019.

On July 23, 201 9, the couri entered an order authorizing Trustee to engage the services of Nexsen Ptuet, PLLC, to investigate and, iT
appropriate, to pursue certain claims on beha4 of the Trustee, including claims asserted against former dltectors, officers, and owners.

On July 25, 2019, an order was enltred        allowing Trustee   an interim commission         of $61,315 25 from the funds ol the bankruptcy     estate

At ihis point all assets of this estate have been liquidated      other than potential       claims

By way of Order dated December         5, 2019 [docket #554], Trustee engaged            ASK LLP as special counsel to pursue preference       claims.

On December TO, 2019, an Order Certifying a Class and Granting Relief was entered in the adversary proceeding Jonglhon Walker vs.
Product Quest Manufactunng,     ef al. (18-06028). It is anticipated that further action will not be taken on this adversary proceeding unless there
appears to be funds available for the payment of these claims.




Initial Prolecled   Date of Final Report (TFR)   12/2112020           Cuirent    Projected   Date ol Final Report (TFR)     12/21/202[]

Trustee Signature           /s/ (': Fr)WIN   AL1MAN.   Ill. Trustee             Date   01/07/2020

                            C. EDWIN ALLMAN, Ill, Trustee
                            380 KNOLLWOOD   ST., STE.70C1
                            WINSTON-SALEM   NC 27103
                            (336) 631-1433
                            ceallman@allmanspry.com
                                              Case 18-50946                      Doc 557                   Filed 01/07/20                          Page 6 of 9




                                                                                                                                                                                                               Page:

                                                                                                  FORM     2
                                                                    ESTATE   CASH    RECEIPTS        AND   DISBuRSEMENTS                RECORD

           Case N(] 18-50946                                                                                                    Trustee Name'    C. EDWIN ALLMAN,         Ill, Trustee
      Case Name     Product Quest ManuTactunng,     Llc                                                                           Bank Name      Union Bank
                                                                                                                      Account    Number/CD#      XXXXXX[]g06
                                                                                                                                                 Checking
  Taxpayer   10 No XX-XXX44CY                                                                               Blanket Bond (pet case limit)        $600,000.00
For Penod Ending    12/31120L9                                                                              Separate      Bond (iT applicable)


       1                 2                                3                                           4                                                             5                       €                      7

Transaclion Date     Check or               Paid To I Received %m                         Descnplion of Transaclion                     UniTormTtan.           Deposits ($)          Disbursements ($)     AccounUCD Balance
                     Reference                                                                                                              Cods                                                                  ($)
                                                                             Balance Forward                                                                                                                           $0.00

                                  No Transactions                                                                                                                                                                      $0.00



                                                                                                               COLUMN TOTALS                                             $[] 00                   $0 (X)

                                                                                                                      Less   Bank TtansTets/CD's                         $0.00                    $0 00

                                                                                                               Subtoial                                                  $0.0(]                   $0.00

                                                                                                                     Less    Payments    lo Debtors                      $0.00                    $0.00

                                                                                                               Net                                                       $O.O[]                   $0.00




                                                                                    Page Subtolals                                                                       $0 00                    $0.00
                                                             Case 18-50946                                Doc 557                          Filed 01/07/20                                      Page 7 of 9




                                                                                                                                                                                                                                                                     Page:


                                                                                                                                  FORM          2
                                                                                           ESTATE    CASH       RECEIPTS           AND          DISBuRSEMENTS                  RECORD

               Case    NO   18-50946                                                                                                                                 Trustee     Name      C. EDWIN        ALLMAN,      Ill, Trustee

        CaSe Name           PTOduCl QueSl   Manufacturing,     LIC                                                                                                      Bank     Name      Axos   Bank

                                                                                                                                                          Account     Number/CD#           XXXXXXOO71

                                                                                                                                                                                           Checking

   Taxpayer       10 No     XX-XXX4401                                                                                                          Blanket    Bond      (pet case    limit)   $fi[)0,OOO.Oa

For Period      Ending      12/31/2019                                                                                                          Separate      Bond    (if applicable)



        1                        2                                    3                                                               4                                                                         6                              8                        7

Transaction     Date         Check or                    Paid To I Received    From                                   Dsscnplion    oT Transacllon                               UniToim Ttan.             oeposlls   ($)              Disbursements     (S)    AccounUCD Balance
                             Reference                                                                                                                                               Cods                                                                               [$)

                                                                                                    Balance     Fomard                                                                                                                                                $437,973.16

   1 071 4119                  2013         Archive Information   Managemeni, Inc.                  INVOICE      #0103260                                                         2410-000                                                             $34.75         $437,938.41
                                            1959 N. Peace Haven Road, Suite 189
                                            Winslon-Salem,     NC 27106

   1 0/1 5/1 g                   42         The Treasurer     of the State     of Ohio              Overpaid     Unemployment             Taxes                                   1224-000                            $82.50                                          $438,020.91


    i or>art g                   40         Wlllis Towers Watson                                    NON-COMPENSABLE                                                               1 ;_go-ooo                     $1,622     11                                        $439,643.02
                                            Willis of Texas, Inc.                                   CANCELLATION             REIMB.
                                            c/o National Accounting         Center                  (Policy#3AA331831             Gen
                                            26 Century    Boulevard                                 Liablily)
                                            Nashville,  TN 37214

   i []/3011 g                 2014         Volusia County                                          2018 Tangible     Tax                                                         2820.000                                                     $88, 165.34            $351 ,477.68
                                            S23 W Indiana Avenue,           Room     103            Parcel    6893'N0
                                            DeLand,  FL 32720                                       Alternate   Key    6893110
                                                                                                    Property Address       330
                                                                                                    Carswell   Av, Holly Hill

    iiroarhg                     40         Willis oT Texas, Inc.                                   Policy Cancellations                                                          1 290-000                     $31,2gg     15                                        $382,776.83
                                            c/o national Accounling       Center                    Policies Wj 98031 80401 : US
                                            28 Century    Boulevard                                 0DO72720PR18A        &795008903
                                            Nashville,  TN 37214

   11/13/19                    2015         Archive  Information Management, Inc.                   Invoice    #0103469                                                           2410-000                                                          $34.75            $382,7 42.08
                                            1!)59 N. Peace Haven Road. Suite lsg
                                            Winston-Salem,      NC 27jOB

   izrrisrtg                   2016         Mchive    Information    Management,           Inc.     INVOICE      # 01 036"l4                                                      2410-000                                                          $34 75            $382,707.33
                                            1959 N. Peace      Haven Road,         Suite    189
                                            Winsion-Salem,      NC 27106

   1 2/1 8/19                  2017         County of Volusia                                       SELLER'S   PRORATA                                                            282[)-000                                                        $600.58            $382,106.75
                                            Revenue   Division                                      PORTION    OF
                                            123 W Indiana Ave        Room    103                    2019TANGIBLE     PERSONAL
                                            DeLand  FL 32720                                        PROPERTY     TAX BILL
                                                                                                    PARCEL    6893110iTAX
                                                                                                    YEAR   2019
                                                                                                    PROPERTY    MX)RESS                   330
                                                                                                    CARSWELL          AVE,   HOLLY         HILL
                                                                                                    32117



                                                                                                                                                    COLIIMN       TOT ALS                                      $33,003.76                      $88,87017



                                                                                                               Page   Sublolals                                                                                $33,003.76                     $88,87017
Case 18-50946   Doc 557          Filed 01/07/20                       Page 8 of 9




                                                                                                        Page:

                                         Less   Bank TtanstetslCD's               $0.00        $0.00

                                   Sublotal                                 $33,003.76    $88,870.17

                                         Less   Payments   to Debtors            $0.00         $0 00

                                   Net                                      $33,003 76    $88,870.17




                Page Sublofals                                                   $0 (X)        $0 0CI
                                            Case 18-50946                                      Doc 557              Filed 01/07/20            Page 9 of 9




                                                                                                                                                                                                                  Page:




                                                                                                                            TOT AL OF ALL ACCOUNTS

                                                                                                                                                                                          NET                 ACCOLINT

                                                                                                                                            NET DEPOSITS             DISBuRSEMENTS                            BALANCE
                                                             XXXXXXOO71             - Checking                                                   $38g,405.33               $1,%3,112.33                     $382, 106.75

                                                             XXXXXXO906             - Checking                                                $2,5G18,622.80                    $6 42,809.05                        $0.00

                                                                                                                                              $2,988,028.      13         sz,sos,gzt       .:is             $382, 108.75


                                                                                                                                          (Excludes      account    (Excludes       payments      Total   Funds   on Hand
                                                                                                                                                      Itansfets)                  to debtors)

                                                             Total   Allocation      Receipts                                     $0.00

                                                            Total    Net Deposits                                       $2,988,028.13

                                                            Total    Gross    Receipts                                  $2,988,028.13




Trustee   Signature   /s/ C, Et)WIN   AII   MAN,   Ill, Ttumeti       nhte        01/07/2020

                      C. EDWIN ALLMAN,   Ill, Trustee
                      380 KNOLLWOOD    ST., STE 700
                      WINSTON-SALEM    NC 27103
                      (336) 631-1433
                      ceallman@allmanspry.com




                                                                                                 Page   Sublotals                                                     $0.00                       $0.00
